By the Court, Ringo, C. J. Several errors have been assigned, but the one most relied upon by the plaintiff, asserts that the case, as shown by the record, was not within the jurisdiction of a justice of the peace. It has been settled, by the adjudications of this Court, that the jurisdiction of the justices of the peace, in this State, in civil cases, is expressly restricted and limited by the constitution, to matters of con-, tract; and it cannot be extended to any other subject matter while the constitution remains unchanged. A justice’s court is a court of the lowest grade known to our constitution and laws. It possesses only a special, limited, and inferior jurisdiction; and therefore, the proceedings therein, according to the principle almost universally admitted, must show or set forth such facts as constitute a case within its jurisdiction; otherwise, the law regards the whole proceeding as coram non judice, and absolutely void. In the present case, the plaintiff does not appear to have filed, with the justice of the peace, any instrument or writing purporting to have been executed by the defendant, nor any account or bill of particulars, as required by the 17th and 21 st secs, of Ch. 87, of the Rev. St. Ark.; nor does it in any manner appear that the proceeding is based upon a matter of account. Therefore, as the law does not presume any case or matter to be within a jurisdiction so inferior as that of a justice of the peace, we are bound to regard the proceedings of the justice as being coram non judice, and in every respect illegal and void. Consequently, upon the appeal therefrom to the Circuit Court, that Court could not thereby acquire any legal right to adjudicate the matter in controversy between the parties, and ought simply to have dismissed the case for the want of jurisdiction, without pronouncing any judgment whatever in favor of cither party. We are, therefore, of the opinion that the Circuit Court erred in pronouncing judgment against the plaintiff in error for the costs of the defendant. Judgment reversed.